DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Status
A preliminary amendment was filed on 7/14/2020.
Claims 2-12 are pending.
Claims 2-12 are new.
Claim 2 is independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/8/2020 was filed before the mailing date of a first Office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,755,352. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference product claims 1-11, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 9,679,334. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference method claims 1-11, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 8,655,766. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference method claims 1-8, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.  Additionally, it would have been obvious to one of ordinary skill in the art before the date of invention to omit the steps recited by reference claim 1 and omitted by instant claims 2-4 as omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144.04 II).
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of U.S. Patent No. 7,774,267. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference system claims 1-10 and 13, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 and 13 of U.S. Patent No. 7,523,064. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference method claims 1-10 and 13, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,726,481. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference device claim 2, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,760,948. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference device claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,793,181. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference product claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,321,331. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference product claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,015,100. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference device claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,627,519. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference method claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.
Claims 2-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 7,512,561. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 2-12 are directed to a system for performing the substantially similar method recited by reference device claim 1, the method including displaying combined quantity indicators and allocating a trade order between two tradeable objects in response to receiving a user selection of a location on a plurality of axially aligned locations.

Conclusion
The prior art made of record and not relied upon is considered most pertinent to applicant's disclosure:
Ram(US 2003/0009411 A1) discloses an interactive grid-based graphical trading system for use in securities trading provides a dynamic, visual display of trading data consisting of orders, quotes and indices, for any security and for any number of market participants. The trading data are plotted ona grid consisting of cells arranged in rows and columns, which are associated with specific parameters. Distinct visual presentation styles are used, and differences in the price parameter are represented spatially. The values of the price and other parameters associated with the same orders and quotes are mapped against the values associated withthe rows and columns of the grid. A trader may place or modify trading orders by interacting with the trading data displayed on the grid, and with specific GUI objects displayed on the same grid. Trading instructions are generated andtransmittedto a market participant, in a manner transparent to the trader.
Korhammer (US 6,278,982) discloses a securities trading consolidation system where each customer uses a single trader terminal to view, and analyze security market information from and to conduct security transactions with two or more ECNs, or other comparable ATSs, alone or in combination with one or more electronic exchanges. A consolidating computer system supplies the market information and processes the transactions. The consolidating computer system aggregates order book information from each participating ECN order book computer including security, order identification, and bid/ask prices information. Bid and ask prices for participating electronic exchanges may be integrated into the display. The combined information is displayed to a customer by security and by bids and offers, and then sorted by price, volume and other available attributes as desired by the customer. The consolidating computer system forwards to each trading terminal information from only those market maker ECNs and electronic exchanges that the customer is an ECN member or electronic exchange user and thus entitled to receive.
“X_TRADER™ Product Information” (www.tradingtechnologies.com/products/xtrade_full. html 6/9/2000) illustrates a trading interface including single-click trading.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL W ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC WONG
Primary Examiner
Art Unit 3698



/ERIC T WONG/Primary Examiner, Art Unit 3698